Citation Nr: 1044919	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-31 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the Appellant is a helpless child of the deceased Veteran 
for the purpose of entitlement to VA dependency and indemnity 
compensation.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran had recognized service in the New Philippine Scouts 
from June 1946 to February 1949.  He died in December 1993.  The 
Appellant claims she is the Veteran's helpless child for purposes 
of VA dependency and indemnity compensation, and her standing as 
such is the basis for the present appeal.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an adverse determination in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which held that the 
Appellant had no legal entitlement to VA benefits and denied 
service connection for the cause of the Veteran's death on the 
merits.

This matter was previously before the Board in September 2008, 
when it was remanded to the RO for proper adjudication on the 
question of legal entitlement. As the requested development has 
been completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

FINDINGS OF FACT

1.  The Veteran died in December 1993. 

2.  The Appellant, the daughter of the Veteran, was born in 
February 1961 and attained the age of 18 in February 1979.

3.  The Appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for status of a helpless child have not been met, 
and the Appellant is not entitled to VA dependency and indemnity 
compensation.  38 U.S.C.A. § 101(4)(A), 1310 (West 2002); 
38 C.F.R. § 3.57 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  


The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2005, in June 2005, and in January 2007.  
The notice included the type of evidence needed to substantiate 
the claim as a helpless child, namely, evidence that the 
Appellant was unmarried and before attaining the age of eighteen 
years became permanently incapable of self-support, and was a 
legitimate child, a legally adopted child, or a stepchild of the 
Veteran at the time of the Veteran's death.  The notice also 
included the type of evidence needed to substantiate the 
underlying claim of service connection for the cause of the 
Veteran's death.

Additionally, the Appellant was notified that VA would obtain VA 
records and records of other Federal agencies, and that she could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with her authorization VA would 
obtain any such records on her behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent of pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  




The procedural defect was cured as after the RO provided content-
complying VCAA notice the claims were readjudicated, as evidenced 
by the supplemental statement of the case in January 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the records regarding 
the Veteran's service and the Appellant has submitted her own 
statements and those of family members and friends which are 
pertinent to the matter on appeal.  The RO attempted to obtain 
records related to the Appellant's treatment for cholera and 
hepatitis in 1970 and 1971, but was advised by the medical 
facility that these records had been destroyed.  The Appellant 
has not identified any additional pertinent records for the RO to 
obtain on her behalf.  

As the focus of the analysis must be on the Appellant's condition 
at the time of her 18th birthday and as the Appellant is now 59, 
a VA examination would not be probative of the Appellant's mental 
and physical condition in 1979, when she attained the age of 18.  
And if the Appellant is not shown to have been capable of self-
support at 18, VA is not required to proceed further.  See Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993)  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Appellant in developing the facts pertinent to 
the claim is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles

The child of a Veteran who has died from a service-connected 
disability or compensable disability may be entitled to receive 
dependency and indemnity compensation, including service 
connection for the cause of the Veteran's death. 38 U.S.C.A. § 
1310. 

The term "child" for the purpose of VA benefits, including 
dependency and indemnity compensation, including service 
connection for the cause of the Veteran's death, is defined as an 
unmarried child under the age of eighteen years; or before 
attaining the age of eighteen years became permanently incapable 
of self-support; and who is a child of the Veteran at the time of 
the Veteran's death.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.1000(d)(2).

To establish entitlement to the benefit on the basis of being a 
helpless child, the determination is made solely on the basis of 
whether the child was permanently incapable of self-support by 
reason of physical or mental defect.  The question of permanent 
incapacity for self-support is one of fact.  38 C.F.R. § 3.356 
(2010).

The principal factors for consideration are:

(1) The fact that a claimant is earning her own support is prima 
facie evidence that she is not incapable of self-support.






(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the age 
of 18 years, may be so held at a later date even though there may 
have been a short intervening period or periods when her 
condition was such that she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases or 
injuries that could be considered as major factors.  Employment 
which was only casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, should 
not be considered as rebutting permanent incapability of self-
support otherwise established.

(3) Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of the 
family, indulgent attitude of parents, and the like.  In such 
cases there should be considered whether the daily activities of 
the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the child 
either prior to the delimiting age or thereafter should not be 
considered as a major factor in the determination to be made, 
unless it is shown that it was due to physical or mental defect 
and not to mere disinclination to work or indulgence of relatives 
or friends.

(4) The capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or charitable 
considerations and which involved no actual or substantial 
rendition of services.  38 C.F.R. § 3.356 (2010).







Facts

The Veteran died in December 1993. 

The Appellant was born in February 1961, and attained the age of 
18 in February 1979.  The Appellant asserts that she is the 
biological child of the Veteran and there is no evidence to the 
contrary.  

The Appellant asserts that she is a helpless child because of 
treatment and hospitalization for cholera and hepatitis in 1970 
and in 1971.  She asserts that she is indigent and unable to 
provide for her own temporal needs.  

The Appellant and several friends and neighbors have provided 
affidavits indicating that she was hospitalized and treated for 
cholera and hepatitis at the San Juan de Dios Educational 
Foundation Inc. (Hospital) in Manila between 1970 and 1971, when 
she was 9 and 10 years old.  

The RO has sought copies of the hospital records, but was advised 
that the records were destroyed by the facility.  

One witness, L.J.G., stated that she had been appointed the 
Appellant's guardian during her stay in the hospital and after 
discharge, when the Appellant was given a 50/50 chance of 
survival.   L.J.G. further stated that she cared for the 
Appellant by administering medication for several long years and 
that the Appellant was still under her care and custody.






The Appellant has also submitted statements from government 
officials, attesting that she is unemployed and is considered 
indigent and was dependent on her relatives for a place to stay 
and basic necessities.  In her own affidavit, the Appellant 
stated that she was unemployed and was not receiving any 
financial benefits.  In other statements, the Appellant described 
her impoverished condition.

Analysis

The Appellant attained the age of 18 in February 1979.  Based on 
the statements provided, the Appellant was treated in a hospital 
in 1970 and 1971 for cholera and hepatitis, although the exact 
dates of that hospitalization and the particulars of that 
treatment are unclear.  While the Board accepts that the 
illnesses of record were cholera and hepatitis, there is no 
medical evidence in the record to demonstrate any resulting level 
of impairment which would be permanent in nature, thereby 
permanently precluding self-support before the Appellant attained 
age 18.

While the Appellant is competent to provide evidence of having 
been treated for cholera and hepatitis when she was 9 or 10 years 
old, to the extent that her statements, or the lay statements of 
friends and relatives, are offered as an opinion that the 
diseases caused the Appellant to be permanently incapable of 
self-support before attaining the age of 18, a lay opinion is 
limited to inferences which are rationally based on the person's 
perception and does not require specialized knowledge.  

As an opinion on causation in this case requires specialized 
knowledge, education, training, or experience, and as no factual 
foundation has been established to show that the Appellant or any 
of her family or friends is qualified through knowledge, 
education, training, or experience to offer such an opinion, the 
statements are not competent evidence and the statements are not 
to be consider as evidence in support of the claim.

There is no competent evidence of record, to include medical 
evidence, which shows that the Appellant was permanently 
incapable of self-support as a result of either a mental or 
physical condition prior to the age of 18.  There is no evidence 
of record that demonstrates that the Appellant is presently 
mentally or physically or both incapable of self-support.  

All of the evidence attests only that the Appellant is not 
currently employed and is experiencing financial hardship, which 
is insufficient to establish that the Appellant was permanently 
incapable of self-support by reason of physical or mental defect 
prior to the age of 18. 

The Board finds that the preponderance of the evidence is against 
th claim that the Appellant became permanently incapable of self 
support by reason of physical or mental defect prior to age 
eighteen, and the Appellant is not entitled to dependency and 
indemnity compensation, including service connection for the 
cause of the Veteran's death, because she does not meet the 
statutory definition of a child under 38 U.S.C.A. § 1310 and 
38 C.F.R. § 3.57. 

As the Appellant is not entitled to the benefit sought, the Board 
need not reach the merits of the claim of service connection for 
the cause of the Veteran's death. 

(The Order follows on the next 
page.).












ORDER

The Appellant is not the helpless child of the Veteran for the 
purpose of entitlement to VA dependency and indemnity 
compensation, including service connection for the cause of the 
Veteran's death, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


